             Case 2:20-cr-00143-JCC Document 30 Filed 01/25/21 Page 1 of 2




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8      UNITED STATES OF AMERICA,                      NO. CR20-143 JCC
 9
                            Plaintiff,
10                                                     REPORT AND
11                    v.                               RECOMMENDATION
                                                       CONCERNING PLEA OF
12      DESMOND DAVID-PITTS,                           GUILTY
13
                            Defendant.
14
15         The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R.
16 Crim. P., and has entered a plea of guilty to Count 1 contained in the Information. After
17 examining the Defendant under oath, I determined that the guilty plea was knowingly,
18 intelligently, and voluntarily made, and that the offense charged is supported by an
19 independent basis in fact containing each of the essential elements of such offense. I
20 therefore ordered a presentence report.
21 //
22 //
23 //
24 //
25 //
26 //
27
28
     REPORT AND RECOMMENDATION - 1                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00143-JCC Document 30 Filed 01/25/21 Page 2 of 2




 1        Subject to the Court's consideration of the Plea Agreement pursuant to Fed. R. Crim.
 2 P. 11(c)(1)(B), I recommend that the defendant be adjudged guilty and have sentence
 3 imposed.
 4        DATED this 25th
                     ___ day of January, 2021.
 5
 6                                        _______________________________
 7                                        PAULA McCANDLIS
                                          United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                            NOTICE
26        Objections to this Report and Recommendation are waived unless filed and served
27 within fourteen (14) days. 28 U.S.C. § 636(b)(1)(B).
28
     REPORT AND RECOMMENDATION - 2                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
